DETAILED ACTION
Claim Rejections - 35 USC § 112
	Claims 2 and 13 any dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	 Claim 2 is not grammatically clear where the repeating pattern is said to be “integral the weight tape”.  While it is presumed to intend to read “”integral to”, integral most broadly means that it is part of it.  It is not clear what structure of the repeating pattern the term “integral” intends to limit if not more than functionally reciting that it is merely in some way part of the weight tape which seems to be a broadly inherent characteristic that really offers no further clearly limitations to any structure of the recited elements. 
The scope of claim 13 is not clear since one cannot determine what elements or aspects of the weight tape are “sized” to correspond to a swing weight adjustment.  While weight tape in golf is known to be “sized” or selected and added to a club head to achieve a desired swing weight, it is not clear if the claim is directed to such a method of applying tape. Such appears to be the case where applicant remarks, “that support for this language at least appears in Paragraph [0065] of the originally published application, which refers to cutting or ripping the weighted tape to a desired length.” Under such an admission, the claim is then directed to a method of using the tape which is at odds with claim 12 from which it depends that is directed to a method of manufacturing the tape. For the reasons set forth above with respect to claim 2, as it also appears mix two statutory classes of invention rendering the claim indefinite. 
Claim 12 and any dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 replaces the previous step of “applying” with a step of “connecting”. [0064] of the specification gives some examples of “attaching the weight layer 714 to the adhesive layer 716” by coating, laminating or adhering it. However, there are other means of “connecting” such as maybe dipping into liquid adhesive, spraying, and so forth that does not appear disclosed. The use of double sided tape to adhesively attach elements together where the adhesive material can be described as defining continuous, planar surface that is exposable is considered known and understood to fall within the scope of the step recited in order to create the structure of a planar surface of adhesive material.   To that extent, the claim is not considered indefinite.  However, the step of connecting extends beyond the scope of the specification. Only a few broad examples are given by the specification. Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. For instance, a single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claim. Hyatt, 708 F.2d at 714-715, 218 USPQ at 197.  Here all means and methods of connecting an adhesive layer to a weight have not been contemplated or disclosed and are not considered supported by the original disclosure. 

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 9-11 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kennedy 2,640,727.  
As to claims 1, 5 and 9, Kennedy shows a tape attachable and conformable to a golf club head having an adhesive layer 15 and a lead weight layer 14 with a plurality of raised quadrangular surface patterns considered to be unitary to the extent that they are not separate and having an inner surface proximate the adhesive layer 15 and an exterior surface opposite the interior surface considered to define indicia of a raised repeating pattern as shown in fig. 4.  Each raised surface 14 is shown to be disposed between a respective adjacent pair of the plurality of recessed surfaces 162 as shown in fig. 5.  The adhesive layer 15 is shown to be a continuous planar surface in space relation to the weight layer 1 as shown in fig. 5 that defines an exposed surface, and hence exposable, to be capable of being attached to an external surface of a golf club head.  
Claim 2 is considered shown in fig. 5 where the repeating patter can be described as integral, or by its ordinary definition, part of the weight tape. 
As to claims 10 and 11, disclosed is any range of suitable metal (col. 2, ln. 22) such as that commonly known to be used in such wheel weights as lead having a known density of 11.35g/cc meeting the limitations of the claims. 
As to new claim 20, the raised surfaces 1 are considered to extend parallel to the recesses 2 meeting the limitations of the claim. 
Claim Rejections - 35 USC § 103
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy 2,640,727 in view of matters well-known to applying indicia.  
Kenney does not discuss any sticker on his weight tape and while he does show indicia on his fig. 4, it is not discuss how such is applied to the surface his product.  It is considered old and well-known to use sticker to label and apply stickers to a produce.  To have used a sticker to apply the indicia in Kennedy would have been obvious in order to conveniently apply such indicia.

Claim 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy 2,640,727 in view of Barnes et. al 2,830,001
As to claims 12, 14, 17, 18 and 19 we don’t know the steps Kennedy uses to make his lead weights (col. 3, le. 6). He does not appear to discuss how his portions 16 are “formed”. Barnes shows in similar structure that clearly anticipates the claimed invention of claim 1 in every aspect except for the recited indicia that such can be made by embossing “in accordance with well-known procedures”. The use of such known techniques to improve similar devices in the same way has been found obvious in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  As such to have made a product such as Kennedy by a well-known embossing technique such as roll forging stock material using a patterned die would have been an obvious matter of applying known techniques in manufacturing in the making of his disclosed structure. 
As to claim 13, all structures of weight tape can be described as sized to a corresponding swing weight.  Such is a step of intended use and not manufacture. Where the product of Kennedy is capable of being used and applied to a golf club and used to modify the swing weigh characteristics that is well-known to be done with other type of adhesive weights in the industry, a desired swing weight adjustment is a functionally inherent result. 
Kennedy shows quadrangular shaped pattern in his fig. 4 as called for in claim 15.
Claim 16 is considered met as set forth with respect to claim 10 above where it is commonly known to be used in such wheel weights as lead having a known density of 11.35g/cc meeting the limitations of the claims.
Conclusion
Applicant’s arguments 3/3/21 have been considered and are addressed in the grounds for rejection above but are considered moot in view of the new grounds for rejection.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. 
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711